DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/29/2022. 
Claims 1-17 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/29/2022 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0311575 A1 to Bristol et al. in view of U.S. Patent Application Publication 2018/0329517 A1 to Steedly et al. 


Fig. 1 – Bristol								Fig. 3 Steedly



    PNG
    media_image1.png
    506
    682
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    377
    423
    media_image2.png
    Greyscale





Regarding Claim 1, Bristol discloses a handle controller, comprising: 
a handle body (fig. 1, handle 104); 
a light-emitting unit, the light-emitting unit being provided at an end of the handle body and forming a preset angle with the handle body (see fig. 1 above light 132 with longitudinal direction 108); 
the light-emitting unit includes a first surface (see fig. 1 curved outer surface 116)….

However, it does not explicitly disclose …  a second surface, a plurality of first light-emitting marks and a plurality of second light-emitting marks, the second surface covering the first surface; 
the first light-emitting marks and the second light-emitting marks are both provided on the first surface, and the plurality of first light-emitting marks are distributed annularly; 
the first light-emitting marks and the second light-emitting marks are configured to illuminate so as to be captured by an imaging device; 
the first light-emitting marks illuminate for a first period, and the second light-emitting marks illuminate for a second period.  
In a related invention, Steedly discloses a handheld object in fig. 3 (see above).  Steedly discloses: 
a second surface, a plurality of first light-emitting marks and a plurality of second light-emitting marks, the second surface covering the first surface (fig. 3, [0036] discloses the handheld object also includes a plurality of light sources distributed over a surface of the handheld object. FIG. 3 shows an example handheld object 300 having a plurality of light sources 302 distributed along both an exterior and interior of a ring-like structure of the handheld controller 300. The light sources are configured to form patterns of light (“constellations”) in image data acquired by the camera or cameras of the HMD, such that a pose of the handheld object may be determined from an image capturing the controller. The light sources may take any suitable form, such as light-emitting diodes (LEDs) that emit visible light for detection via a visible light camera or cameras on the HMD); 
the first light-emitting marks and the second light-emitting marks are both provided on the first surface, and the plurality of first light-emitting marks are distributed annularly (fig. 3, [0036]); 
the first light-emitting marks and the second light-emitting marks are configured to illuminate so as to be captured by an imaging device (figs. 1-3, [0036] discloses the handheld object also includes a plurality of light sources distributed over a surface of the handheld object. FIG. 3 shows an example handheld object 300 having a plurality of light sources 302 distributed along both an exterior and interior of a ring-like structure of the handheld controller 300. The light sources are configured to form patterns of light (“constellations”) in image data acquired by the camera or cameras of the HMD, such that a pose of the handheld object may be determined from an image capturing the controller. The light sources may take any suitable form, such as light-emitting diodes (LEDs) that emit visible light for detection via a visible light camera or cameras on the HMD);
the first light-emitting marks illuminate for a first period, and the second light-emitting marks illuminate for a second period ([0111]-[0114] discloses during the period of the exposure, one or more light sources on the handheld device are pulsed multiple times to generate a detectable pattern in the handheld object tracking exposure. The HMD either specifies the pattern to the handheld object, or otherwise is informed of the pattern by a host computer, and thus may compare the detected pattern to an expected pattern).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bristol to include the light emitting marks of Steedly in order to enhance the tracking ring feature of Bristol to capture images by a camera using light sources. 

Regarding Claim 2, Bristol in view of Steedly discloses the handle controller of claim 1, wherein there are seventeen first light-emitting marks and two second light-emitting marks, and the two second light-emitting marks are symmetrically provided among the seventeen first light-emitting marks (Steedly, fig. 3, [0036] discloses a handheld object may have any suitable number and arrangement of light sources). 

Regarding Claim 3, Bristol in view of Steedly discloses the handle controller of claim 1, wherein there are twenty first light-emitting marks and two second light-emitting marks, the second light-emitting marks are in a strip shape, one of the second light-emitting marks is provided at an upper edge of the first surface, the other of the second light-emitting marks is provided at an lower edge of the first surface, and the twenty first light-emitting marks are distributed between the two second light-emitting marks (Steedly, fig. 3, [0036]).  

Regarding Claim 4, Bristol in view of Steedly discloses the handle controller of claim 1, wherein the preset angle is 400 - 1350 (Bristol, figs. 1-2, [0008] discloses  the predetermined angle is between 45° to 135°). 

Regarding Claim 5, Bristol in view of Steedly discloses the handle controller of claim 1, wherein the first light-emitting marks have a wavelength in a range of 450 nm - 690 nm (Steedly, [0063]).  

Regarding Claim 6, Bristol in view of Steedly discloses the handle controller of claim 1, wherein both the first surface and the second surface are annular (Bristol, [0004], [0026]).  

Regarding Claim 7, Bristol in view of Steedly discloses the handle controller of claim 6, wherein a ratio of the radius of the first surface to the radius of the second surface is 1:1.5 (Bristol, [0030]).  



Regarding Claim 8, Bristol in view of Steedly discloses the handle controller of claim 1, wherein the plurality of first light-emitting marks are connected in series (Steedly, fig. 3).  

Regarding Claim 9, Bristol in view of Steedly discloses the handle controller of claim 1, wherein the plurality of second light-emitting marks are connected in series (Steedly, fig. 3).  

Regarding Claim 10, Bristol in view of Steedly discloses the handle controller of claim 1, further comprising: a wireless transmission module provided on the handle body (Bristol, fig. 3[0015], [0031] discloses the hand-held controller includes a  wireless communication interface to transmit wireless signals indicating user input received from the user's hand).  

Regarding Claim 11, Bristol in view of Steedly discloses the handle controller of claim 1, further comprising: a sensor provided on the handle body (Bristol, fig. 3, [0013], [0031]-[0033] discloses the hand-held controller includes a sensor interface circuit to receive sensor signals from a button located on a bottom surface of the handle. The button generates the sensor signals responsive to being pressed by an index or a middle finger of the user's hand).  

Regarding Claim 12, Bristol in view of Steedly discloses the handle controller of claim 1, wherein a blinking frequency of the first light-emitting marks is 30 Hz (Steedly, fig. 11, [0015]). 

Regarding Claim 13, Bristol in view of Steedly discloses the handle controller of claim 1, wherein both the first period and the second period are 15 us - 100 us (Steedly, [0064]).  


Regarding Claim 14, Bristol in view of Steedly discloses the handle controller of claim 1, wherein the first light-emitting marks are in the infrared band, with wavelength thereof being 850 nm or 940 nm ( Steedly, [0036]).  

Regarding Claim 15, Bristol in view of Steedly discloses the handle controller of claim 11, wherein the sensor is a six-axis sensor comprising an accelerometer unit sensor and a gyroscope unit sensor (Steedly, [0035]).  

Regarding Claim 16, Bristol in view of Steedly discloses the handle controller of claim 11. wherein the sensor is a nine-axis sensor comprising an accelerometer unit sensor, a gyroscope unit sensor and a geomagnetic unit sensor (Steedly, [0035]).  

Regarding Claim 17, Bristol in view of Steedly discloses the handle controller of claim 11, wherein the sensor acquires information about the 6 directional DOFs of the handle controller (Steedly, [0035], [0037])..




Conclusion
Claims 1 to 17 are examined above. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715